EXHIBIT 10.13

 

Solar Turbines Incorporated Pension Plan

 

For

 

European Foreign Service Employees

 

As Amended Through January 1, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

PREAMBLE

 

 

 

 

 

ARTICLE I

DEFINITIONS

 

 

 

 

ARTICLE II

ELIGIBILITY

 

 

 

 

ARTICLE III

RETIREMENT DATES

 

 

 

 

ARTICLE IV

BENEFITS

 

 

 

 

ARTICLE V

DISABILITY PENSION

 

 

 

 

ARTICLE VI

PRERETIREMENT SURVIVOR’S BENEFITS

 

 

 

 

ARTICLE VII

MAXIMUM BENEFITS

 

 

 

 

ARTICLE VIII

MODES OF BENEFIT PAYMENT

 

 

 

 

ARTICLE IX

DEATH BENEFITS

 

 

 

 

ARTICLE X

VESTING

 

 

 

 

ARTICLE XI

CONTRIBUTIONS

 

 

 

 

ARTICLE XII

ADMINISTRATION OF THE PLAN

 

 

 

 

ARTICLE XIII

AMENDMENT OR TERMINATION

 

 

 

 

ARTICLE XIV

GENERAL PROVISIONS

 

 

i

--------------------------------------------------------------------------------


 

PREAMBLE

 

The Solar Turbines Incorporated Pension Plan for European Foreign Service
Employees (the “Plan”) was established as of January 1, 1987.  The Plan has been
and is intended to be an unfunded plan maintained primarily to provide
retirement benefits for a select group of management employees or highly
compensated employees within the meaning of Sections 201(2), 301(a)(3), and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended,
and Department of Labor Regulations 29 C.F.R. §2520.104-23, and shall be so
construed.

 

Effective June 1, 2011, participation in the Plan is frozen.  Any individual who
was not a Participant in the Plan on or before May 31, 2011 is not eligible to
become a participant in the Plan after such date.

 

Effective January 1, 2020, benefit accruals under the Plan shall cease for all
Participants.  No one shall accrue any benefits under the Plan for any period of
employment on or after January 1, 2020.  For avoidance of doubt, a Participant
shall continue to receive service credit for any period of employment on or
after such date for purposes of determining the Participant’s vesting and
eligibility to commence benefits under the Plan.

 

ARTICLE I
DEFINITIONS

 

1.1           “Accrued Benefit” or “Accrued Retirement Benefit” means, as of any
date, the Retirement Benefit computed in accordance with Article IV, based on
the Participant’s Pensionable Earnings on such date, and assuming termination
occurred on the Normal Retirement Date, multiplied by a fraction. The numerator
of the fraction shall be the Participant’s actual years of Credited Service and
the denominator shall be the years of Credited Service he would have completed
if he had continued in employment until his Normal Retirement Date.

 

1.2           “Actuarial Equivalent” means the value of the Retirement Benefit
otherwise payable to a Participant determined in accordance with the actuarial
equivalent factors selected by the Company and in effect at the time the
computation is made.

 

1.3           “Annuity Commencement Date” means the first day of the month in
which a Participant’s Retirement Benefit is due to commence pursuant to the
provisions of the Plan.

 

1.4           “Associate Employer” means Caterpillar Inc. its subsidiaries and
divisions, excluding Solar Turbines Incorporated, its subsidiaries and
divisions.

 

1.5           “Beneficiary” means the person designated in writing by a
Participant to receive any death benefit payments hereunder.

 

1.6           “Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

1.7           “Company” means Solar Turbines Incorporated and all of its
subsidiaries and divisions.

 

1.8           “Compensation” means the amount of base salary paid to a
Participant in a month during which he is an EFSE and a Participant under the
provisions of this Plan; subject to the following:

 

1

--------------------------------------------------------------------------------


 

For Participants who are eligible for the Company’s Target Total Cash
Compensation under plans in effect on and after January 1, 1985, Compensation
will include a Participant’s job rate, performance incentive, merit alternative
if applicable, bookings, margin and/or revenue incentives. However, the
cumulative total of bookings, margin and/or revenue incentives earned for the
includable period cannot exceed the cumulative total of the related bookings,
margin or revenue incentive target amount for the same period.

 

Payments for bonus, premiums, living allowance, differentials or any other
additional compensation will not be included.

 

1.9           “Converted Pension” means the retirement benefit due a Participant
or Beneficiary and converted into a currency other than U.S. Dollars. A
“Converted Pension” election can be exercised only at the time a benefit is due
from the Plan and must be approved by the Company. Once a “Converted Pension”
payment is selected and approved it is irrevocable.

 

1.10         “Credited Service” means all full years and full months of
continuous service, not to exceed 35 years, with the Company while an EFSE and a
Participant under the provisions of this Plan. Time spent on an approved paid
leave of absence shall be considered as continuous service for purposes of this
Plan, provided the leave is ended by return to work, retirement, death or
disability.

 

Time spent on approved unpaid leave of absence in excess of 30 days for other
than total disability, shall be deducted from continuous service. A Participant
who fails to return to work from an approved leave of absence shall be
considered as having terminated his employment on the last day that he was at
work.

 

Once an employee is designated as an EFSE, all prior credited service under a
Company Sponsored Pension Plan shall be considered Credited Service for the
purpose of accruing benefits under this Plan. However, for Employees who are
designated as EFSEs on or after July 1, 1999, Credited Service shall only
include continuous service while an EFSE.

 

Notwithstanding the foregoing, Participants shall not receive Credited Service
for benefit accrual purposes for any periods of employment on or after
January 1, 2020.  For avoidance of doubt, a Participant shall continue to
receive Credited Service for any period of service on or after January 1, 2020
for purposes of determining the Participant’s vesting and eligibility to
commence benefits under the Plan.

 

1.11         “Disability” means total and permanent disability of a Participant
due to bodily or mental injury, sickness or disease, which prevents him from
engaging in any employment or occupation for remuneration or profit for more
than six months. Such total disability chart be determined on the basis of a
medical examination by a qualified physician selected by the Company.

 

The definition of Disability shall not include illness or injury resulting from:

 

(A)          chronic alcoholism; or

 

(B)           addiction to narcotics; or

 

(C)           injury suffered while engaged in a felonious or criminal act or
enterprise; or

 

2

--------------------------------------------------------------------------------


 

(D)          service in the armed forces; or

 

(E)           participation in war or act of war.

 

1.12         ““European Foreign Service Employee (EFSE)” means an employee
designated as such by the Company.

 

1.13         “Married Participant” means a Participant who is lawfully married
on the date Retirement Benefits become payable pursuant to Articles IV, V or VI.

 

1.14         “Participant” means an Employee designated pursuant to Article II
and who continues to be entitled to any benefits under the Plan.

 

1.15         “Pensionable Earnings” means the average Compensation which has
been paid to a Participant on account of continuous service during those 36
consecutive months of EFSE employment, included within the last 60 full months
of his EFSE employment prior to Normal Retirement (or actual period of
employment, if less) for which he received his highest compensation during such
periods.

 

A Participant who has ten (10) years or more of continuous service and who is
over fifty-five (55) years of age, is transferred prior to retirement to a
part-time status without interruption of continuity of service, his Pensionable
Earnings shall be determined by the Company as if such employee has retired when
placed on a part-time status.

 

Notwithstanding the foregoing, Pensionable Earnings shall not include
Compensation earned or paid on or after January 1, 2020.

 

1.16         “Plan” means the Solar Turbines Incorporated Pension Plan for
European Foreign Service Employees as herein set forth and as it may thereafter
be amended from time to time.

 

1.17         “Plan Year” means the 12 month period beginning January 1.

 

1.18         “Social Security Benefit” means all benefits (including the
actuarial equivalent of lump sum benefits expressed as a lifetime pension)
available to the Participant as of his Normal Retirement Date under the
provisions of governmental, provincial or state Social Security Act(s). If a
Participant terminates his employment before Normal Retirement, his Social
Security Benefit will be estimated by assuming: a) that he will receive no
further earnings if he then satisfies the requirements for Early Retirement or
Disability Retirement under Article III; or b) that his earnings will continue
at the same rate as in effect on the date of termination of employment if he
does not then satisfy the requirements for Early Retirement or Disability
Retirement under Article III.

 

The Company may adopt rules governing the computation of such amounts, and the
fact that the Participant does not actually receive such amounts because or
failure to apply, or continuance or work, or for any other reason, shall be
disregarded.

 

1.19         “Retirement Benefit” means the benefits provided to Participants
and their Beneficiaries in accordance with the applicable provisions of Articles
IV, V and VI. The Retirement Benefit will be computed in U.S. Dollars and is
normally paid in U.S. Dollars.

 

3

--------------------------------------------------------------------------------


 

1.20         “Vested Percentage” means a Participant’s right to an Accrued
Benefit pursuant to Article X.

 

ARTICLE II
ELIGIBILITY

 

2.1           Eligibility.  Each employee designated as an European Foreign
Service Employee (EFSE) who commenced employment with the Company on or before
January 1, 1987, became a Participant on January 1, 1987.  Other employees
become Participants coincident with or on the first day of the month next
following their designation as an EFSE by the Company.

 

2.2           Participation Frozen.  Effective June 1, 2011, participation in
the Plan is frozen.  Any individual who was not a Participant in the Plan on or
before May 31, 2011 is not eligible to become a Participant in the Plan after
such date.  Any Participant whose employment terminates on or after June 1,
2011, shall not be eligible to resume participation in the Plan if subsequently
reemployed by the Company or an Associate Employer.  Similarly any Participant
who ceases to be an European Foreign Service Employee on or after June 1, 2011,
shall not be eligible to resume participation in the Plan if on or after June 1,
2011, such individual is re-designated as an European Foreign Service employee
by the Company.

 

ARTICLE III
RETIREMENT DATES

 

3.1           Normal Retirement Date. A Participant’s Normal Retirement Date
shall be the first day of the month coinciding with or next following his 65th
birthday. A Participant whose employment is terminated on his Normal Retirement
Date shall be considered to have retired and shall receive a Normal Retirement
Benefit in accordance with Article IV.

 

3.2           Early Retirement Date. Each Participant whose employment is
terminated prior to his Normal Retirement Date, but after he has attained age 55
and completed at least 10 years of Credited Service, may elect to retire with
the approval of the Company.  Such Participant’s Early Retirement Date shall be
the first day of the month next following the month in which such termination of
employment occurs. Early Retirement benefits will be determined in accordance
with Article IV.

 

3.3           Late Retirement Date. Each Participant may continue his service
with the Company after the Normal Retirement Date with the approval of the
Company. No payment of any benefit shall be made to such Participant until his
actual retirement. The Participant will not earn any Credited Service after the
Normal Retirement Date, and will be paid in accordance with Article IV.

 

3.4           Disability Retirement Date. A Participant whose employment is
terminated prior to his Normal Retirement Date by reason of a Disability, as
defined in Section 1.11, shall be eligible for Disability Retirement and shall
receive a benefit in accordance with Article V.

 

4

--------------------------------------------------------------------------------


 

ARTICLE IV
BENEFITS

 

4.1           Normal Retirement. A Participant retiring on his Normal Retirement
Date shall be entitled, commencing on such date, to receive a monthly Retirement
Benefit for life computed in accordance with the provisions of Section 4.5.

 

4.2           Early Retirement. A Participant retiring on his Early Retirement
Date shall be entitled to receive a deferred Retirement Benefit, commencing on
his Normal Retirement Date, equal to 100% of his Accrued Benefit.  A reduced
Retirement Benefit can be elected prior to the Normal Retirement Date, equal to
100% of the Accrued Benefit, but reduced by 1/240th for each month that the date
of commencement precedes the Participant’s Normal Retirement Date.

 

4.3           Late Retirement. A Participant retiring on his Late Retirement
Date shall be entitled, commencing on such date, to receive a monthly Retirement
Benefit for life. Such Late Retirement Benefit will be determined as the
Actuarial Equivalent of the Normal Retirement benefit computed as of the
Participant’s Normal Retirement Date.

 

4.4           Vested Benefits. A Participant who has terminated employment after
the Effective Date with a Vested Percentage, shall be entitled to receive a
deferred monthly benefit commencing on his Normal Retirement Date equal to his
Accrued Benefit.  Alternatively, a reduced monthly benefit can be elected to
commence after attainment of age 55, computed in accordance with Section 4.2.

 

4.5           Form of Normal Retirement Benefit. Subject to Article VIII, the
primary form of Retirement Benefit payable to a Participant shall be a monthly
annuity payable to the Participant for life, equal to (A) minus the aggregate of
(B), (C), and (D).  In no event, however, shall the monthly annuity amount
calculated pursuant to this Section 4.5 exceed the amount set forth in (E).

 

(A)          .0175 times Credited Service times Pensionable Earnings.

 

(B)          100% of the monthly benefits for old age pension to which the
Participant is entitled as a result of service with the Company and which the
Participant can collect (or has collected or could collect by proper
application) under any compulsory program, i.e. Social Security Benefits, a
compulsory benefit payable as a result of union or collective bargaining
agreements, and governmental decrees or directives having the force of law. For
purposes of this Article IV, such offsets shall exclude benefits payable to the
spouse (or other family members) which are attributable to the Participant’s
service with the Company, and for which the Company did not make additional
contributions.

 

Normal Retirement Benefits shall be determined assuming the Participant is
eligible to receive Social Security Benefits. If the Participant is not eligible
for Social Security Benefits, or receives Social Security Benefits in a lesser
amount than determined under the Plan, it is the Participant’s responsibility to
provide proof either of ineligibility or the amount of the actual Social
Security Benefit received. Proof must be submitted within 60 days following the
date of retirement.

 

5

--------------------------------------------------------------------------------


 

(C)          100% of the monthly benefits for old age pension (based on a
straight life annuity) which the Participant is entitled to under any formal or
informal private benefit plan established by the Company or Associate Company in
any country for the same period of service, except to the extent that if the
Participant was required to contribute to the program, only 50% of such benefits
will be considered.  Notwithstanding the preceding sentence, to the extent the
Participant is entitled to a benefit from the Caterpillar Inc. Retirement Income
Plan (“RIP”) for a period of service during which the Participant also accrued a
benefit under the Plan, the benefit determined under RIP shall be excluded from
the offset described in this paragraph (C).

 

(D)         The actuarial equivalent of any lump sum termination indemnity as a
lifetime monthly income multiplied by a fraction, the numerator of which is
years of participation in this Plan and the denominator of which is the total
years of service used to determine the indemnity benefit. For purposes of this
Section 4.5(D), only lump sum termination indemnities which represent payment of
the Participant’s accrued pension liability shall be included.

 

(E)           Notwithstanding anything provision of this Section to the
contrary, the benefit payable hereunder shall be subject to the limitations on
retirement income set forth in final Treasury Regulations issued under
Section 415 of the Code and any other regulations, rulings or other
administrative guidance issued pursuant thereto by the Internal Revenue Service,
to the same extent as if such regulations, rulings and guidance applied to this
Plan.

 

(F)           Effective January 1, 2020, benefit accruals under the Plan shall
cease for all Participants.  No Participant shall accrue any benefits under the
Plan for any period of employment on or after January 1, 2020.

 

ARTICLE V
DISABILITY PENSION

 

5.1           Disability Pension. In the event the Participant becomes disabled
in accordance with Section 1.11 when he is an EFSE and a Participant under the
provisions of this Plan, he shall be entitled to a pension calculated in
accordance with Section 4.5 except that:

 

(A)          Pensionable Earnings shall mean that annual compensation being paid
to the Participant on the date disability commenced, and

 

(B)           Credited Service shall be deemed to include the years and months
between the date disability commenced and the Participant’s Normal Retirement
Date.

 

6

--------------------------------------------------------------------------------


 

ARTICLE VI
PRERETIREMENT SURVIVOR’S BENEFITS

 

6.1           Spouse’s and Orphan’s Pension.

 

(A)          If a Participant dies prior to his commencement of benefits
hereunder and while such Participant is no longer an employee of the Company or
Associate Employer, there shall be paid to his Spouse, a pension equal to 50% of
the pension calculated in accordance with Section 4.4 except that the benefit
shall be reduced by the applicable amount of the spouse’s Social Security
Benefit, and not the amount of the Participant’s Social Security Benefit.

 

(B)           If a Participant dies prior to his commencement of benefits
hereunder and while such Participant is an employee of the Company or Associate
Employer, there shall be paid to his Spouse, a pension equal to 50% of the
pension calculated pursuant to Section 6.2.

 

(C)           If a Participant dies prior to his commencement of benefits
hereunder and while such Participant is an employee of the Company or Associate
Employer, there shall be paid to each eligible child (as defined below), a
pension equal to 10% of the amount determined in Section 6.2, such amount shall
be doubled to 20% if the spouse of the Participant has predeceased the
Participant.  For purposes of this Article VI, an “eligible child” is a child of
the Participant who is the natural, adopted, step-child or a child for whom the
Participant has legal responsibility, who has not yet attained age 19, or age 25
if a full-time student.

 

(D)          Any pension being paid to the spouse of a Participant pursuant to
this Section 6.1 shall be paid for the spouse’s lifetime, except that such
pension shall cease in the event of remarriage of such spouse.  Any pension
being paid to the eligible child of a Participant pursuant to this Section 6.1
shall cease when such child is no longer an eligible child.

 

(E)           Notwithstanding the foregoing or anything in this Article VI to
the contrary, the total of all amounts paid pursuant to this Section 6.1 shall
not exceed 100% of the benefit calculated in accordance with Section 6.2.

 

6.2           Benefit Calculation.  For purposes of Section 6.1 above (excluding
Section 6.1(A)), the pension amount shall be calculated in accordance with
Section 4.5, except that:

 

(i)        Pensionable Earnings shall mean the annual compensation being paid to
the Participant on the date of death, and

 

(ii)           Credited Service shall be deemed to include the years and months
between the date of death and the Participant’s Normal Retirement Date (had the
Participant lived until his or her Normal Retirement Date).

 

7

--------------------------------------------------------------------------------


 

For purposes of determining the spouse’s and orphan’s benefits described in
Article VI, the benefit determined pursuant to this Section 6.2 shall be reduced
by the applicable amount of the spouse’s or orphan’s Social Security Benefit,
and not the amount of the Participant’s Social Security Benefit.

 

6.3           Other Death Benefit.  If a Participant dies prior to his Normal
Retirement Date and while such Participant is an employee of the Company or
Associate Employer and while such Participant is not married and has no eligible
children (as defined in Section 6.1 above), there shall be paid a lump sum
amount equal to two times the Participant’s annual compensation to such
Beneficiary or Beneficiaries, as the Participant may designate.  Such lump sum
death benefit shall be paid as soon as administratively practicable following
the death of the Participant, but in no event more than 60 days following the
date of the Participant’s death.

 

ARTICLE VII
MAXIMUM BENEFITS

 

7.1           Maximum Benefits. The maximum pension from all. Company sources
may never exceed 80% of the Pensionable Earnings. The factors to be considered
in this limit are:

 

(i)            The retirement benefit as calculated in Article IV, V or VI.

 

(ii)           Other company sponsored plans.

 

(iii)          Social Security as defined in Section 1.18.

 

(iv)          Social benefits provided by the Company.

 

(v)           The monthly equivalent, on an actuarial basis, of any termination
indemnity.

 

7.2           Reemployment. If a retired Participant returns to the employ of
the Company, his monthly Retirement Benefit shall cease for as long as he
continues to be employed. During the period of reemployment, the Employee will
participate in the Plan provided he meets the requirements of Section 2.1.

 

Upon subsequent retirement, the Participant shall be eligible to recommence a
monthly Retirement Benefit attributable to his Accrued Benefit. However, the
amount payable will be recomputed taking into account such Compensation and
Credited Years of Service as allowed under Article IV, but only to the extent
the Participant was an EFSE during the period of reemployment. Credited Years of
Service shall not include service during the period of retirement prior to
reemployment.

 

Such recomputed Retirement Benefit shall be reduced by the Actuarial Equivalent
of the value, at the Participant’s subsequent retirement date, of the Accrued
Benefit payments previously received. In no event shall the recomputed
Retirement Benefit, after such Actuarial Equivalent reduction, be less than the
Retirement Benefit to which the Participant was entitled prior to his date of
reemployment.

 

8

--------------------------------------------------------------------------------


 

7.3           No Participant shall be entitled to receive benefits under this
Plan unless he meets the requirements of the Company regarding required
participation in the various Government pension plans in the Participant’s home
country and/or country of assignment, the contributions to such plans are paid
directly or indirectly by the Company.

 

ARTICLE VIII
MODES OF BENEFIT PAYMENT

 

8.1           Retirement Benefit. Subject to the other provisions of this
Article, a Participant may elect to have the Retirement Benefits paid under any
of the optional forms of payment described in Section 8.2.

 

8.2           Optional Modes of Payment. A Participant may elect to receive
Retirement Benefits under any one of the following options:

 

(A)          Joint and Survivor Annuity:

 

A reduced rate of Retirement Benefit during his lifetime, with income at 50%,
75% or 100%, whichever the Participant elects, of that reduced rate continuing
to his Beneficiary. The Joint and Survivor Annuity will be the Actuarial
Equivalent of the Retirement Benefit provided under Article IV or V.

 

(B)           Years Certain and Life Annuity:

 

A Retirement Benefit which is the Actuarial Equivalent of the Retirement Benefit
provided under Section 4.5, payable for his lifetime, but guaranteed for a
period of ten (10) or twenty (20) years, whichever the Participant elects.

 

If the Participant dies before expiration of the guaranteed period, the
remaining certain payments shall continue to his Beneficiary, or in the absence
of a surviving Beneficiary, the commuted value of such payments shall be paid to
the Participant’s estate.

 

If the Beneficiary dies while further payments are due, and after having
received at least one (1) payment, such further payments shall be made to any
person designated by the Participant as an alternate Beneficiary. In the absence
of an alternate surviving Beneficiary, the commuted value of such payments shall
be paid to the estate of the last surviving Beneficiary.

 

(C)           Lump Sum:

 

A Participant shall have the option to elect to have the actuarial equivalent of
his Accrued Benefit paid to him in a lump sum.

 

Such lump sum payment shall satisfy the liability of the Company in full, such
that if the Participant were to be subsequently reemployed by the Company, he
would be treated, for purposes of determining his Credited Years of Service, as
a new Employee.

 

8.3           Election of Other Options. The following rules and requirements
must be met in order for any of the options described in Section 8.2 to be
effective:

 

9

--------------------------------------------------------------------------------


 

(A)          The election must be made on an appropriate form no later than
ninety (90) days prior to the Participant’s Normal Retirement Date or earlier
date of actual retirement.

 

(B)           The effective date of the option shall be the Participant’s Normal
Retirement Date or earlier date of actual retirement which must be at least
ninety (90) days after the date on which the election is made.

 

(C)           The name of the Beneficiary and address and relationship to the
Participant must be stated on the form unless a lump sum is elected. The
percentage of the Retirement Benefit to the Participant to be continued to the
Joint Annuitant after the Participant’s death, as well as the Beneficiary’s sex
and date of birth, must also be stated on the election form. Proof of date of
birth, acceptable to the Company, must be submitted within 90 days after the
election is made.

 

(D)          The consent of the Beneficiary shall not be required for the
election of an option.

 

(E)           The election of an option may be cancelled or modified, subject to
the same conditions that apply to the election of an option. However, the
conditions for the cancellation or modification of an option may be waived by
the Company if, in its opinion, the waiver of such conditions would have no
adverse actuarial effect. A Participant may not change the Contingent Annuitant
under Section 8.2, paragraph (A), other than by modification of the option in
accordance with the foregoing rules. The election of an option may not be
cancelled or modified subsequent to the Annuity Commencement Date.

 

ARTICLE IX
DEATH BENEFITS

 

9.1           Pre-Retirement - A death benefit will be payable. This benefit
will be in accordance with Article VI.

 

9.2           Post-Retirement - The benefit payable will be determined by the
retirement benefit option selected by the participant at date of retirement.

 

10

--------------------------------------------------------------------------------


 

ARTICLE X
VESTING

 

10.1         If a Participant’s employment terminates for any reason other than
Death or Disability, he shall have a non-forfeitable right to the Accrued
Retirement Benefit according to the following schedule:

 

Years of Credited
Service

 

Vested %

 

 

 

 

 

less than 5

 

0

 

 

 

 

 

5 or more

 

100

 

 

10.2         A Participant whose employment is terminated for any reason, other
than Death, Disability, prior to the completion of 5 Years of Credited Service
shall cease to be a Participant; his Accrued Retirement Benefit will be
cancelled, and he shall not be entitled to any benefits under the Plan.

 

10.3         If the Company decides that a Participant is no longer eligible,
the Participant’s Accrued Benefit shall be frozen until he qualifies for a
pension under any provision in Article III.

 

10.4         Should a Participant resign or be discharged before satisfaction of
the requirements for a pension under Article III, no person shall have any
vested claim to benefits under this Plan except as provided in Section 10.1.
Should any Participant die after becoming eligible for retirement benefits under
the Plan, no person shall have any claim to benefits under this Plan except as
provided by the Participant through the selection of an optional annuity as
prescribed by the Company.

 

10.5         Any Participant who leaves the employ of the Company and is
subsequently reemployed shall be considered, for purposes of this Plan, as a new
Employee from the date of his reemployment, unless otherwise determined by the
Company.

 

10.6         For the calculation of credited service, all service as a European
Foreign Service Employee or previously known as International Employees or
European Employees shall be counted.

 

ARTICLE XI
CONTRIBUTIONS

 

11.1         Employer Contributions. For periods before the effective date of
this amended and restated Plan, this Section is intended to clarify the Plan as
in effect since it was established.  Subject to Section 14.1, the Company will
contribute to an insurance contract such amounts as it considers appropriate
based on actuarial calculations to provide the benefits under this Plan. The
Company is under no obligation to make any contributions under the Plan after
the Plan is terminated, whether or not benefits accrued or vested prior to such
date or termination have been fully funded.

 

11

--------------------------------------------------------------------------------


 

ARTICLE XII
ADMINISTRATION OF THE PLAN

 

12.1         This Plan is administered by the Company.

 

The Company shall have the power and authority to interpret the provisions of
this Plan and to devise and make effective from time to time such procedures as
may, in its judgment, be advisable and necessary to carry out said provisions.
Whenever, in the Company’s opinion, a person entitled to receive any payment of
a benefit or installment thereof hereunder is under a legal disability or is
incapacitated in any way so as to be unable to manage his or her financial
affairs, the Company may direct payments to such person or to his legal
representative for his benefit, or to apply the payment for the benefit of such
person in such manner as the Company considers advisable. Determination by the
Company as to the interpretation and application of this Plan shall be
conclusive on all parties and its action shall not be subject to any review.

 

The Company reserves the right to carefully review the situation of each
employee and if necessary, to modify the provisions of this Plan to adapt the
underlying philosophy and objectives to a particular employee or employment
situation.

 

Nothing contemplated herein shall be inconsistent with any applicable provisions
of Code Section 409A.

 

ARTICLE XIII
AMENDMENT OR TERMINATION

 

13.1         The Company reserves the right at any time, and from time to time,
to modify or amend, in whole or in part, any or all of the provisions of the
Plan. However, no amendment or modification shall make it possible to deprive
any Participant of a previous Accrued Vested Retirement Benefit.

 

No amendment which becomes effective subsequent to the most recent retirement or
other termination of employment of a Participant, shall in any way affect the
amount or conditions of payment of any benefit to which such Participant is, or
may become, entitled hereunder, except to the extent expressly so provided in
such amendment.

 

13.2         While the Company intends to continue the Plan indefinitely,
nevertheless it assumes no contractual obligation as to its continuance and the
Company may terminate the Plan.

 

However, if for any unforeseen reason the Plan is terminated, the Participant
retains the right to the Accrued Vested Retirement Benefit determined as of the
date of termination.

 

ARTICLE XIV
GENERAL PROVISIONS

 

14.1         For periods before the effective date of this amended and restated
Plan, this Section is intended to clarify the Plan as in effect since it was
established.  To the extent that the Company acquires or holds designated assets
in connection with its obligation hereunder (including the insurance contract
described in Section 11.1), the Plan at all times shall nonetheless be entirely
unfunded, and the right of a Participant or his Beneficiary to receive benefits
under the Plan shall be an

 

12

--------------------------------------------------------------------------------


 

unsecured claim against such assets.  All amounts accrued by Participants
hereunder, or designated assets acquired or held by the Company in connection
with its obligation hereunder, shall constitute general assets of the Company
and may be disposed of by the Company at such time and for such purposes as it
may deem appropriate.  The Company will make contributions to an insurance
contract pursuant to Section 11.1, but any assets thereof shall be available to
pay the claims of the Company’s general creditors in the event of the Company’s
insolvency.

 

14.2         This Plan shall not be deemed to constitute a contract between the
Company and any Employee or other person whether or not in the employ of the
Company, nor shall anything herein contained be deemed to give any Employee or
other person, whether or not in the employ of the Company, any right to be
retained in the employ of the Company, or to interfere with the right of the
Company to discharge any Employee at any time and to treat him without regard to
the effect which such treatment might have upon him as Participant of the Plan.

 

14.3         Except as may otherwise be provided by law, no distribution or
payment under the Plan to any Participant or Beneficiary shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, whether voluntary or involuntary, and any attempt to so
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge the
same shall be void; nor shall any such distribution or payment be in any way
liable for or subject to the debts, contracts, liabilities, engagements or torts
of any person entitled to such distribution or payment, voluntarily or
involuntarily.

 

The Company, in its discretion, may hold, or cause to be held or applied, such
distribution or payment or any part thereof to or for the benefit of such
Participant or Beneficiary, in such manner as the Company shall direct.

 

14.4         If the Company determines that any person entitled to payments
under the Plan is an infant, or incompetent by reason of physical or mental
disability, it may cause all payments thereafter becoming due to such person to
be made to any other person for the benefit of the person entitled to payment,
without responsibility to follow applications of amounts so paid.

 

14.5         Subject to Section 14.1, the insurance contract and other
designated assets acquired and held by the Company in connection with its
obligation hereunder shall be the sole source of benefits under this Plan, and
each Employee, Participant, Beneficiary, or any other person who shall claim the
right to any payment or benefit under this Plan shall be entitled to look only
to the insurance contract and such assets for payment of benefits. The Company
shall have no further liability to make or continue from its own funds the
payment of any benefit under the Plan.

 

14.6         If it is determined that the benefits under the Plan should be have
been paid or should have been paid in a lesser amount, written notice thereof
shall be given to the recipient of such benefits (or his legal representative)
and he shall repay the amount of overpayment to the Company.  If he fails to
repay such amount of overpayment promptly, the Company shall arrange to recover
for the Plan the amount of the overpayment by making an appropriate deduction or
deductions from any future benefit payment or payments payable to that person
(or his survivor or beneficiary) under the Plan or from any other benefit plan
of the Company.

 

13

--------------------------------------------------------------------------------

 